

116 SRES 431 ATS: Supporting the goals and ideals of American Diabetes Month.
U.S. Senate
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 431IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mrs. Shaheen (for herself, Ms. Collins, Mr. Lankford, Mr. King, Mr. Rounds, Mr. Jones, Ms. Cantwell, Mr. Van Hollen, Ms. Smith, Ms. Stabenow, Mr. Brown, Mr. Peters, Ms. Klobuchar, Mr. Warner, Mr. Manchin, and Mr. Coons) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of American Diabetes Month.
	
 Whereas, according to the Centers for Disease Control and Prevention (referred to in this preamble as the CDC)—
 (1)30,300,000 individuals in the United States have diabetes; and (2)an estimated 84,100,000 individuals in the United States who are 18 years of age or older have prediabetes;
 Whereas diabetes is a serious chronic condition that affects individuals of every age, race, ethnicity, and income level;
 Whereas the CDC reports that— (1)Hispanic Americans, African Americans, Asian Americans, and Native Americans are disproportionately affected by diabetes and suffer from the disease at much higher rates than the general population of the United States; and
 (2)23.8 percent of individuals with diabetes in the United States have not been diagnosed with the disease;
 Whereas, according to the CDC— (1)an individual who is 20 years of age or older is diagnosed with diabetes every 21 seconds;
 (2)the prevalence of diabetes in the United States increased more than threefold between 1990 and 2015; and
 (3)in 2015, diabetes was the seventh leading cause of death in the United States and contributed to the deaths of more than 252,806 individuals during that year;
 Whereas approximately 4,110 adults in the United States are diagnosed with diabetes each day;
 Whereas the CDC estimates that approximately 1,500,000 adults in the United States were newly diagnosed with diabetes in 2015;
 Whereas a joint study carried out by the National Institutes of Health and the CDC found that, in the United States during 2011 and 2012—
 (1)an estimated 17,900 individuals younger than 20 years of age were newly diagnosed with type 1 diabetes; and
 (2)5,300 individuals between the ages of 10 and 19 were newly diagnosed with type 2 diabetes;
 Whereas, in the United States, more than 9.4 percent of the population, including 25.2 percent of individuals who are 65 years of age or older, have diabetes;
 Whereas the risk of developing diabetes at some point in life is 40 percent for adults in the United States;
 Whereas, after accounting for the difference of the average age of each population, data surveying adults in the United States between 2013 and 2015 indicates that 7.4 percent of non-Hispanic Whites, 12.7 percent of non-Hispanic Blacks, 12.1 percent of Hispanics, and 8 percent of Asian Americans have been diagnosed with diabetes;
 Whereas, according to the American Diabetes Association, the United States spent an estimated $327,000,000,000 on cases of diagnosed diabetes in 2017, an increase of 26 percent since 2012, and out-of-pocket costs for insulin have grown significantly in recent years for many patients;
 Whereas the American Diabetes Association reports that care for people with diagnosed diabetes accounts for 1 in 4 health care dollars spent in the United States;
 Whereas, as of November 2019, a cure for diabetes does not exist; Whereas there are successful means to reduce the incidence, and delay the onset, of type 2 diabetes;
 Whereas, with proper management and treatment, individuals with diabetes live healthy and productive lives; and
 Whereas individuals in the United States celebrate American Diabetes Month in November: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of American Diabetes Month, including—
 (A)encouraging individuals in the United States to fight diabetes through public awareness of prevention and treatment options; and
 (B)enhancing diabetes education; (2)recognizes the importance of awareness and early detection, including awareness of symptoms and risk factors such as—
 (A)being— (i)older than 45 years of age; or
 (ii)overweight; and (B)having—
 (i)a particular racial and ethnic background; (ii)a low level of physical activity;
 (iii)high blood pressure; (iv)a family history of diabetes; or
 (v)a history of diabetes during pregnancy; and (3)supports decreasing the prevalence of type 1, type 2, and gestational diabetes in the United States through research, treatment, and prevention.